Title: Patrick Gibson to Thomas Jefferson, 21 October 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond
21st Octr 1818.
            
            Since writing to you on the 24th Ulto I have received three loads of flour on your accot say 156 bls: of which 132 are S: fine 10 fine and 14 condemned—the S: fine & fine I have sold to R. K. Jones at 8¼ & 8¾$ on 60d/—. the 14 bls: having been made out of smutted wheat, and consequently both dark and bitter, I have found it hitherto impossible to dispose of at any price, the bakers will not buy it, and it cannot be shipp’d out of the State—I have paid B. Peyton $106.38 on your accot
            With sentiments of respect I am 
            
              Your ob Servt
              Patrick Gibson
            
          
          
            
              
                22d 
                Your favor of the 18th is just received
              
              
                
                Your dfts shall be attended to, and blanks forwarded to you in time, Your note to T.J.R due next week I shall endeavour to have renewed for the full amot and shall offer R. K. Jones’s note for disct to meet your dfts
              
            
          
        